Citation Nr: 0805168	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-06 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina



THE ISSUE

Eligibility to enroll for Department of Veterans Affairs 
health care benefits.





ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Medical Center (MC). 


FINDINGS OF FACT

1.  The veteran's application for enrollment in the VA health 
care system was received in November 2005, and the veteran 
was assigned to Priority Group 8, but could not be enrolled 
as enrollment is closed.

2.  The veteran does not have a service-connected disability 
or special eligibility attributes that qualify him for an 
improved group enrollment.


CONCLUSION OF LAW

The criteria for enrollment in and access to VA medical care 
benefits have not been met.  38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate the claim 
for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  The VCAA is not applicable 
to cases in which the law, and not the factual evidence, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542-
43 (2002).  As this case concerns a legal determination of 
eligibility to VA medical care under VA regulations, the 
provisions of the VCAA are not applicable.

The veteran contends that he should be entitled to 
prescription help because he served his country for more than 
three years.  He expressed frustration that those who have 
served less time than he were getting treatment and 
prescription help through VA but that his service has been 
deemed to be "not good enough" to deserve VA care.  

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  See 38 
C.F.R. § 17.36(a) (2007).  Veterans may apply to be enrolled 
in the VA health care system at any time; however, a veteran 
who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA medical 
facility.  Id. at (d).

Veterans are eligible for enrollment based on enumerated 
priorities, and veterans who do not have service-connected 
disabilities and are above a certain income threshold are 
assigned the lowest priority, which is Priority Group 8.  Id. 
at (b).  In January 2003, VA suspended new enrollment of 
veterans assigned to Priority Group 8 from the VA health care 
system if they were not enrolled on January 17, 2003.  Id. at 
(c)(2); see also 38 U.S.C.A. § 1705(a) (stating that, in 
managing medical services, VA shall design programs in a 
manner as to promote cost-effective delivery of health care 
services); 68 Fed. Reg. 2670-673 (Jan. 17, 2003) (regarding 
the Secretary's decision to restrict enrollment to veterans 
in Priority Group 8 not already enrolled as of January 17, 
2003 in light of VA's limited resources).

According to administrative documents on file, the veteran 
applied for benefits in November 2005.  VA assigned the 
veteran to Priority Group 8 because of his income level, the 
fact that he is not service connected for any disability, and 
because he had no other special eligibility attributes that 
might qualify him for an improved priority group.  The 
veteran does not contend that his assignment to Priority 
Group 8 was incorrect.  Therefore, the Board finds that the 
veteran was properly assigned to Priority Group 8.

The Board understands the veteran's frustration and regrets 
that limited resources restrict VA's capacity to provide care 
to all veterans; however, the regulations were amended to 
protect the quality of care for other enrollees who have 
lower incomes, special medical needs, or disabilities 
incurred during military service.  This has nothing to do 
with the quality of service the veteran provided to this 
country from 1966 to 1969.  Because the veteran has not shown 
any of these eligibility factors he is assigned to Priority 
Group 8 and applied for enrollment after January 17, 2003, he 
is ineligible for health care benefits.  


ORDER

Eligibility for enrollment in the VA health care system is 
denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


